Citation Nr: 1232552	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  08-21 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Polson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1967.
These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The competent and probative evidence is in relative equipoise as to whether the Veteran's current bilateral hearing loss is due to service-related loud noise exposure.

2.  The competent and probative evidence is in relative equipoise as to whether the Veteran's current bilateral tinnitus is due to service-related loud noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  Bilateral tinnitus was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  If a chronic disorder, such as an organic disease of the nervous system, is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection on a direct-incurrence basis generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303(a) (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hearing loss and/or tinnitus, as an organic disease of the nervous system, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Under 38 C.F.R. § 3.385 (2011), for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the United States Court of Appeals for Veterans Claims (Court) held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  

The Board notes that audiometric test findings by a service department, dated prior to November 1, 1967, are presumed to be reported using a unit standard set by the American Standards Association (ASA).  Since November 1, 1967, the unit standard for audiometric testing for hearing has been set by the International Standards Organization (ISO) - American National Standards Institute (ANSI).  The ISO unit standard is the current method for measuring hearing loss and is used by VA to determine a hearing loss disability under 38 C.F.R. § 3.385 (2011).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  The Court has declared, when adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran.

Service treatment records reveal the Veteran underwent audiometric testing upon entrance into service in December 1964.  The results of the test when converted to ISO units are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
0
-5
LEFT
20
15
15
15
-5

Service treatment records reveal the Veteran underwent audiometric testing for separation from service in August 1967.  The results of the test when converted to ISO units are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
--
10
LEFT
20
20
15
--
15

For VA purposes, the Veteran did not have nor did he develop a hearing disability during service.  See 38 C.F.R. § 3.385 (2011).  However, the Veteran's August 1967 audiology testing results reveal some hearing loss in his right ear under Hensley v. Brown, 5 Vet. App. 155, 157 (1993), and also reveal a bilateral shift in the Veteran's hearing during service.

During a June 2005 VA audiology visit, the Veteran reported gradual hearing loss over the past five to six months in his left ear.  The Veteran reported a "sensation" with slight pain in his left ear on and off in the past.  The examiner noted the Veteran's military noise exposure included gunfire and artillery and his occupational noise history included being a truck driver with the window up.  The audiogram revealed the Veteran's right ear hearing was within normal limits through 8 KHz, with a moderate notch at 4 KHz, and his left ear hearing was within normal limits through 1 KHz, sloping to a moderate-severe sensorineural hearing loss.  Both the right and left ear had 100 percent speech recognition scores.  The examiner noted the audiogram results revealed asymmetrical hearing thresholds.
In a July 2005 VA consult note, the Veteran was noted to have asymmetrical hearing thresholds and reported gradual left ear hearing loss over the past five to six months.  The Veteran reported his wife noted he has had left ear hearing loss for the past several years.

In May 2007, Dr. M. S. M. conducted an audiological examination.  During the examination, Dr. M. S. M. noted the Veteran's history of excessive noise exposure from artillery while in service.  The Veteran reported an incident in service where he felt he experienced acoustic trauma and had not heard well out of his left ear since that time.  The Veteran was diagnosed with high frequency sensorineural hearing loss with some asymmetry and resulting tinnitus.  Dr. M. S. M. opined the hearing loss and tinnitus were in all probability "as likely as not ... related to his noise exposure while in the service."  The results of an unmasked air conduction test were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
25
50
LEFT
10
25
60
65
65

The Veteran's speech discrimination was 100 percent in his right ear and 80 percent in his left ear.  However, there is no indication the speech discrimination scores were based on the Maryland CNC test, and therefore, the Board finds these scores cannot be used to determine if the Veteran has a hearing loss disability for VA purposes.  See 38 C.F.R. §§ 3.385, 4.85(a) (2011) (examinations for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test).

In November 2007, the Veteran was afforded a VA audiologic examination.  The examiner noted the Veteran reported one incident while in service when he experienced tinnitus for about a month, but it went away.  The examiner noted possible noise exposure would be assumed because the Veteran's job history included 22 years as a truck driver and 19 years working in a factory warehouse.  The examiner noted the 2005 VA treatment records indicated the Veteran was being evaluated for recent onset left ear hearing loss and, at that time, the Veteran noted decreased hearing and intermittent tinnitus in the left ear for only the past five to six months.  The examiner noted the Veteran has never worn hearing aids, but is now claiming he has had difficulty hearing since service.  The examiner noted the Veteran had a history of left ear tinnitus, claiming he first had tinnitus in service, but it went away and started again one to two years earlier.  

On the authorized audiological evaluation in November 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
20
50
LEFT
5
25
60
65
65

Speech audiometry revealed speech recognition scores, using the Maryland CNC word list, of 100 in the right ear and of 80 in the left ear.

The Veteran was diagnosed with moderate sensorineural hearing loss in the right ear and moderately severe sensorineural hearing loss in the left ear.  The VA examiner opined the Veteran's hearing loss and tinnitus were less likely as not related to his military service.  The examiner's rationale was that the service treatment records showed normal hearing in both ears upon discharge, the length of time between service and present claim of hearing loss, and the Veteran's prior reports of decreased hearing and tinnitus in the left for only the past five to six months.  

The Board finds entitlement to service connection for bilateral hearing loss and tinnitus is warranted.  Service records reveal the Veteran was exposed to loud noise in service from gunfire and artillery.  The Board notes military acoustic trauma was conceded in the November 2007 RO rating decision.  Service treatment records reveal the results of the entrance and exit audiometric tests, and there is no indication of any hearing loss disability under 38 C.F.R. § 3.385 (2011) during the Veteran's active service.  However, the entrance and exit audiometric tests reveal a shift in the Veteran's hearing during service, and right ear hearing loss on separation examination in August 1967.  As such, the November 2007 VA examiner's opinion, as to the right ear, is based on an inaccurate factual premise.  VA and private treatment notes reveal the Veteran has a bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385 (2011).  In addition, the Veteran has competently and credibly reported he has had progressive worsening of his hearing since separation from service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Furthermore, VA and private treatment notes reveal that the Veteran reported tinnitus in his left ear started in service, went away, and restarted later.  Although a VA examiner opined the Veteran's bilateral hearing loss and tinnitus were not related to the Veteran's exposure to loud noise in service, the examiner based the opinion, at least in part, on the Veteran's lack of hearing loss in service.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  However, service treatment records reveal a shift in the Veteran's hearing between entrance to and separation from service.  Finally, a private physician opined the Veteran's "hearing loss and tinnitus in all probability and as likely as not are related to his noise exposure while in the service."  As the evidence is at least in equipoise regarding whether the Veteran's bilateral hearing loss and tinnitus are related to the Veteran's exposure to loud noise in service, affording the Veteran the benefit of the doubt, entitlement to service connection for bilateral hearing loss and bilateral tinnitus is granted. 


ORDER

1.  Entitlement to service connection for bilateral hearing loss is granted.

2.  Entitlement to service connection for bilateral tinnitus is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


